Citation Nr: 0703351	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  98-07 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
plantar warts of the left foot, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of 
plantar warts of the right foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied a claim for 
an increased rating, in excess of 10 percent, for residuals 
of plantar warts of the feet.  

During the appeal, in a December 2002 rating decision the RO 
increased the assigned rating by assigning a separate 10 
percent rating for each foot.  The RO assigned an effective 
date of May 15, 1997 (date of claim for increase) for both 10 
percent ratings.   

The Board remanded the case to the RO in September 2004 to 
facilitate a requested hearing, which was held in October 
2005 with the veteran testifying before the undersigned at 
the RO.  The Board remanded the case to the RO again in 
January 2006 for further development.  


FINDINGS OF FACT

1.  The veteran's residuals of plantar warts of the right 
foot are manifested by painful plantar warts of his left 
foot.

2.  The veteran's residuals of plantar warts of the right 
foot are manifested by painful plantar warts of his right 
foot.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for residuals of plantar warts of the left foot.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.14, 4.20, 4.71a, Diagnostic Codes 5284 (2006), and 
4.118, Diagnostic Codes 7800-7806 (2002 and 2006).

2.  The criteria are not met for a rating higher than 10 
percent for residuals of plantar warts of the right foot.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.14, 4.20, 4.71a, Diagnostic Codes 5284 (2006), and 
4.118, Diagnostic Codes 7800-7806 (2002 and 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters in November 
2001, January 2006, March 2006, and June 2006.  In those 
letters, the RO informed the veteran of the types of evidence 
needed in order to substantiate his claim of entitlement to 
an increased rating for his service-connected disabilities.  
VA has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
was offered an opportunity to testify and did so.  He has 
also described the basis for his claim in statements.  The 
claim was subsequently readjudicated and the veteran was 
provided several supplemental statements of the case between 
2002 and 2006.  Under these circumstances, the Board 
determines that the notification requirements of the VCAA 
have been satisfied.  Id; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as an increased rating 
for the claimed disabilities is denied here, the issue with 
respect to notice is moot.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, a transcript 
of hearing testimony, and statements made in support of the 
veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claims.

II.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6.  Use of terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).
 
The report of an August 1997 VA examination of the feet shows 
that the veteran reported having trouble with bilateral 
plantar warts since service.  He reported that the bilateral 
plantar warts caused pain, especially with walking.  On 
examination, with respect to posture the report noted "flat 
footed is normal, but he has a brace which he wears because 
of a problem with the right ankle, so he was unable to squat, 
supinate, pronate, rise on his toes or heels."  The veteran 
had normal function to toes and ankles; there were no 
deformities; and he walked with a limp because of his ankle, 
not plantar warts.  On examination of the skin and vascular 
changes, the veteran had a plantar wart in the center of the 
right foot over the third metatarsal head distally on the 
sole of the foot.  He had a plantar wart over the distal 
fifth metatarsal head area on the sole of the foot on the 
left.  There were no vascular changes to the feet.  

At the conclusion of the examination, the report contains a 
diagnosis of bilateral plantar warts.  The examiner commented 
indicating that DeLuca did not apply to this skin condition 
of the feet.

The report of a July 2002 VA examination shows that the 
veteran reported a history of plantar warts since the 1960s.  
On review of the record, the examiner noted treatment since 
the early 1960s including operations on the feet in 1968, 
1973 and 1976 for what had been alternatively called plantar 
warts or plantar calluses, or just plain calluses.  The 
examiner noted that the warts were extremely tender and 
caused a great deal of pain and discomfort in the feet.  
Currently the veteran was having these calluses trimmed every 
three months or so; and he was wearing special shoes.  The 
veteran reported complaints that the calluses/warts were 
tender all of the time, and bleed only after trimming.  He 
reported that he had developed increasing numbness in his 
feet, particularly in the toes.  In this regard, the examiner 
noted that the veteran had been diagnosed as having type II 
diabetes about five years before the examination. 

On examination, there was a trace of pedal edema.  No pulses 
were felt across the foot, but blood pressures could be 
obtained.  The veteran had a large tender flat lesion with 
crusting over the top so that it was not transparent under 
the second metatarsal head on the right foot.  This was 
tender to touch.  The metatarsal arch was tender with 
stretching; in addition to the tenderness over the plantar 
lesion.  The veteran had two smaller lesions about 2 cm in 
width at the lateral aspects of the metatarsal arch on the 
left foot under the fifth and first metatarsal heads.  The 
lesions were sore to touch, and the metatarsal arch itself 
was painful with pressure applied on the metatarsal heads and 
with stretching of the foot by weight bearing.  

Neurologic examination of the foot showed some normal 
sensation on the dorsal surfaces of both feet to touch 
testing, using the diabetic monofilament with spotty decrease 
in sensation over the plantar surfaces of both feet; 
particularly in the areas around these plantar lesions.  

The report concludes with diagnoses of (1) plantar 
warts/calluses with residuals; and (2) early diabetic 
neuropathy.  The examiner opined that the symptoms the 
patient had were caused by the plantar warts and not by the 
diabetic neuropathy.

The report of a July 2006 VA examination shows that the 
veteran was examined to determine the nature, extent, and 
severity of the service connected plantar warts of the left 
and right feet.  In the report the examiner discussed the 
history of treatment of the warts as reflected in the record.  

During examination the veteran reported complaints including 
that he had flare-ups several times a year, usually lasting 
one to two weeks, until after they are trimmed at the foot 
clinic.  The flare-ups are precipitated by a build-up of 
tissue, and then when stepping the wrong way on the foot.  
During flare-ups he is unable to stand on his feet.  The 
veteran stated that he was unable to stand for more than a 
few minutes or walk more than a few feet due to the 
condition.  

The veteran reported that due to the plantar warts, his left 
and right feet both experienced tenderness, swelling, heat, 
stiffness, fatigability, weakness, pain, incoordination, toe 
deformity, calluses; but not redness or spasm.  On the left 
foot, the plantar warts were located in the first and fifth 
metatarsal area.  On the right foot, the plantar warts were 
located in the center of the metatarsal area, approximately 
at the third toe metatarsal area.  The examination noted toe 
deformities of bunions on the left foot, and hammertoe and 
bunion on the right foot.  The veteran had calluses on the 
left great toe.  The veteran used a motorized scooter when he 
leaves the house, and he used corrective shoes, brace, one 
crutch, and a walker to aid his condition at home.  The 
veteran reported that he falls two to three times a day to 
every two to three days due to his plantar warts, noting that 
if he steps wrongly on the wart, it causes pain and he then 
falls.  

On examination, the examiner noted abnormal motion of the 
bilateral great toes with stiffness and weakness.  This was 
described as severe.  The veteran had no crepitus.  He had 
edema of the bilateral ankles and lower legs, described as 
moderate.  There was no effusion.  There was fatigability and 
instability of both feet.  There was no mass or muscle 
atrophy.  There was painful motion of both first metatarsals 
during examination described as severe.  There was no redness 
or spasm, but there was severe point tenderness over the 
plantar wart areas described above-two on the left foot and 
one on the right foot.  There was no heat.  There was severe 
weakness of the first metatarsal of both feet and the right 
ankle.  Because the veteran was unable to walk, the examiner 
was unable to observe and comment on the severity of any 
incoordination.  

With respect to skin abnormalities, there was tender callus 
formation of the left great toe.  There was no ulceration or 
other skin breakdown, no coolness, and no corn.

Though the examiner was unable to observe the veteran's gait, 
there was evidence of abnormal weight bearing, with abnormal 
shoe wear pattern.  The veteran wore a brace on the right 
foot shoe and that shoe was built up indicating the right leg 
was shorter than the left.  The examiner noted that the 
veteran had normal circulation.

Regarding both the left foot and right foot, each had hallux 
valgus, with a 15 degree angle at the first 
metatarsalphalangeal joint.  There was no flatfoot, 
hammertoes, or pes cavus.  

The veteran's left and right foot ranges of motion (plantar 
flexion and dorsiflexion) for the first metatarsalphalangeal 
joints were noted to be normal, with painful motion.  On X-
ray examination, the impression was bilateral bunion 
formation, otherwise normal right and left feet.  

The examiner commented that he was unable to provide 
information as to the level of impairment due to the service-
connected plantar warts with any degree of medical certainty 
because any description of the level of impairment would be 
merely speculation in this case.  In giving a rationale for 
that opinion, the examiner noted that the veteran had other 
problems that could affect his feet and activity level such 
as his back surgery; diabetes; and diagnosis of an old CVA.  
The examiner noted, moreover, an inconsistency between the 
level of sensitivity/pain expressed during the present 
examination and the veteran being able to tolerate periodic 
debridement of these areas every three months as he does.  
The examiner also noted that review of the last four visits 
for trimming revealed no mention of pain.  The examiner also 
noted that foot X-rays did not show any soft tissue 
abnormalities.

The veteran's service-connected plantar warts of the right 
foot and plantar warts of the left foot are each currently 
assigned a 10 percent rating, pursuant to Diagnostic Code 
5299-5284.   

Plantar warts as a disorder is not listed under any specific 
diagnostic code.  When an unlisted condition is encountered, 
it is permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies are to be avoided, as is 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor are ratings assigned to organic 
diseases and injuries to be assigned by analogy to conditions 
of functional origin.  38 C.F.R. § 4.20.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  When an unlisted disease, 
injury, or residual condition is encountered requiring rating 
by analogy, the diagnostic code number will be "built-up" as 
follows: The first 2 digits will be selected from that part 
of the schedule most closely identifying the part, or system, 
of the body involved; the last 2 digits will be "99" for all 
unlisted conditions. 38 C.F.R. § 4.27 (2006).  Hence the 
assignment of Diagnostic Code 5299 for the veteran's plantar 
warts.  

The diagnostic code after the hyphen identifies the 
diagnostic code the RO used as analogous to evaluate the 
veteran's service-connected condition, in this case 
Diagnostic Code 5284 for other foot injuries.  Diagnostic 
Code 5284 provides evaluations of 10, 20, and 30 percent for 
moderate, moderately severe, and severe foot injuries, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2006).

Alternatively, as the veteran's plantar warts condition is a 
skin condition, it may be 
evaluated using the criteria for rating certain skin 
conditions and foot disabilities.   
The criteria for evaluating skin disorders were revised 
effective August 30, 2002.   VA's General Counsel, in a 
precedent opinion, held that when a new regulation is issued 
while a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects. VAOPGCPREC 7-2003 
(November 19, 2003).

On considering criteria for evaluating skin disorders, 
however, except for Diagnostic Code 7805, used for evaluating 
"other scars" on the basis of limitation of function of the 
part affected, none of the old or revised diagnostic codes 
provide criteria on which an increase may be made in this 
case.  Given the location and relatively small size of the 
plantar warts, neither the old or revised criteria provides a 
basis for an increase under 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 (2002), or Diagnostic Codes 7800, 7801 (2006).  

It is possible to rate the veteran's residuals of plantar 
warts by analogy as eczema under Diagnostic Code 7806.  Under 
the old version of Diagnostic Code 7806, an increase would 
require exudation or itching constant, extensive lesions, or 
marked disfigurement.  The medical evidence does not indicate 
exudation, extensive lesions or marked disfigurement.  So a 
30 percent rating is not warranted under the old version of 
Diagnostic Code 7806.  Similarly, a 30 percent rating is not 
warranted under the new criteria for eczema under Diagnostic 
Code 7806 because the veteran's plantar warts have not been 
treated with systemic therapy or other immunosuppressive 
drugs, and the lesions do not cover 20 to 40 percent of the 
entire body or exposed area affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).

Given that both the residuals of plantar warts of the left 
and residuals of plantar warts of the right feet are each 
assigned a 10 percent rating, evaluation under old or revised 
Diagnostic Codes 7803 and 7804 provide no basis for an 
increase.  A rating higher than 10 percent is not available 
under these codes under the old or new criteria.  38 U.S.C.A. 
§ 4.118, Diagnostic Code 7803, 7804 (2002 & 2006).  
 
In summary, as discussed above, a rating higher then 10 
percent is not warranted by analogy to the old and new 
criteria used to evaluate skin conditions.  Under Diagnostic 
Code 7805, other scars are rated on limitation of function of 
the part affected.  Here, the Board considers the criteria 
used to evaluate foot disabilities.

Foot disabilities are evaluated using the criteria under 38 
C.F.R. §4.71a, Diagnostic Codes 5276-5284 (2006).  Of these 
diagnostic codes which could provide for a rating in excess 
of 10 percent, the potentially relevant codes as an analog to 
the service-connected residuals of plantar warts include 5276 
(acquired flatfoot), 5277 (bilateral weak foot), 5278 
(acquired claw foot (pes cavus)), 5383 (malunion or nonunion 
of the tarsal or metatarsal bones), and 5284 (other foot 
injuries).  

There is evidence of hallux valgus of the left and right 
feet; however, those conditions have not been shown to be 
related to the service connected residuals of plantar warts.  
Therefore, a separate rating for that condition under 
38 C.F.R. § 4.72, Diagnostic Code 5280 is not warranted.  
Also, there is evidence of diabetic neuropathy, which is not 
shown to be related to the service connected residuals of 
plantar warts.  Thus, any symptomatology attributed to the 
diabetic neuropathy is distinguishable from any service-
connected residuals of plantar warts.  Further, the veteran 
has other conditions which may affect symptoms of his feet.  
These include an ankle condition, and as noted in the most 
recent VA examination report, back surgery, diabetes, and a 
diagnosis of an old CVA.

As reflected in the most recent VA examination report, there 
is no evidence of flatfoot, hammertoes, or pes cavus, so as 
to warrant evaluation under 38 C.F.R. § 4.72, Diagnostic 
Codes 5276, 5282, or 5278, respectively.  

X-rays taken at the July 2006 VA examination showed that the 
bony structures of both feet were intact with no evidence of 
fracture or dislocation; joint spaces were reasonably well 
maintained; there were no associated soft tissue 
abnormalities.  There was a minimal bilateral metatarsus 
primus varus deformity with associated hallux valgus and 
minimal eburnation of the heads of the right and left first 
metatarsals.  The impression was bilateral bunion formation; 
otherwise normal right and left feet.  Therefore, an increase 
for malunion or nonunion of the tarsal or metatarsal bones 
under 38 C.F.R. § 4.72, Diagnostic Code 5283 is not 
warranted.  Further, as noted by the earlier examiner in 
August 1997, Deluca does not apply to this skin condition of 
the feet.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The most probative evidence regarding the bilateral service-
connected residuals of plantar warts is contained in the most 
recent VA examination of July 2006, discussed above.  During 
that examination, the veteran reported having related 
complaints of tenderness, swelling, heat, stiffness, 
fatigability, weakness, pain, incoordination, toe deformity, 
calluses; but not redness or spasm.  On examination, with 
respect to the plantar warts symptoms, the examiner noted 
there was severe point tenderness over the plantar wart 
areas, two on the left foot and one on the right foot.

After a thorough review of the record and examination of the 
veteran's bilateral residuals of plantar warts, the examiner 
noted that the veteran had other problems that could affect 
the veteran's feet and activity level, such as his back 
surgery, diabetes, and diagnosis of an old CVA.  The examiner 
also noted an inconsistency between the level of sensitivity 
and pain expressed during the examination, and that expressed 
during periodic debridement of these areas every three 
months.  The examiner noted that there was no indication that 
the veteran had expressed complaints of pain during the last 
four visits for trimming.  The examiner also noted that X-
rays did not show any soft tissue abnormalities.  On this 
basis, the examiner opined that he could not provide 
information on the level of impairment due to the service-
connected plantar warts with any degree of certainty.

Taking that opinion in consideration with the totality of the 
clinical evidence, the Board is of the opinion that each of 
the service-connected residuals of plantar warts-of the left 
and of the right feet-warrant no more than the presently 
assigned 10 percent disability rating separately assigned for 
each.  That is, the Board finds that for each of the feet, 
the condition of the service-connected disabilities 
constitutes no more than moderate disability due solely to 
the service-connected disabilities.  See 38 C.F.R. § 4.72, 
Diagnostic Code 5284.  

Essentially, the left and right foot residuals of plantar 
warts manifest a significant level of pain on walking, 
particularly during flare-ups.  But as indicated by the most 
recent VA examiner, even the presence of pain due to the 
service-connected disabilities is not confirmed by recent 
treatment records.  The Board finds that after consideration 
of the entirety of the record, which shows other significant 
conditions that are not service-connected and are affecting 
the feet, that the symptomatology related to the bilateral 
service-connected residuals of plantar warts warrants no more 
than 10 percent for each.  

Although a VA treatment note in January 2001 (orthopedics 
consult) contains an assessment of bilateral plantar verucca 
vulgaris, with sequela of antalgic gait and hip and back 
pain, subsequent examinations have not confirmed this 
assessment with respect to the sequela of antalgic gait and 
hip and back pain.

A higher 20 percent rating for either foot is not warranted 
in this instance, because the veteran's warts cannot be 
described as moderately severe in and of themselves - 
although admittedly, this condition along with other non-
service-connected conditions may be considered moderately 
severe in total.

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows significant pain 
due to the service-connected disabilities, there is no 
evidence that the nature and severity of these service-
connected symptoms alone are beyond what is contemplated by 
the applicable criteria.  There is also no indication that 
the disorder has necessitated frequent periods of 
hospitalization.  Based on the foregoing, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for an increased rating for 
either residuals of plantar warts of the left foot, or 
residuals of plantar warts of the right foot, must be denied 
because the preponderance of the evidence is unfavorable; 
there is no reasonable doubt to resolve in the veteran's 
favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of plantar warts of the left foot, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of plantar warts of the right foot, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


